                                         Case 3:16-cv-03582-WHA Document 228 Filed 07/09/19 Page 1 of 5




                                   1   Clayton C. James (Cal. Bar No. 287800)
                                       clay.james@hoganlovells.com
                                   2   Helen Y. Trac (Cal. Bar No. 285824)
                                       helen.trac@hoganlovells.com
                                   3
                                       HOGAN LOVELLS US LLP
                                   4   Three Embarcadero Center, Suite 1500
                                       San Francisco, California 94111
                                   5   Telephone: (415) 374-2300
                                       Facsimile: (415) 374-2499
                                   6

                                   7   Aaron S. Oakley (pro hac vice)
                                       aaron.oakley@hoganlovells.com
                                   8   1601 Wewatta Street, Suite 900
                                       Denver, Colorado 80202
                                   9   Telephone (303) 899-7300
                                       Facsimile: (303) 899 7333
                                  10
                                       Attorneys for Defendant Apple Inc.
                                  11

                                  12                          IN THE UNITED STATES DISTRICT COURT
Northern District of California
 United States District Court




                                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  13                                 SAN FRANCISCO DIVISION
                                  14
                                       STRAIGHT PATH IP GROUP, INC.,
                                  15                                                      Case No. 16-cv-03582-WHA
                                                             Plaintiff,
                                  16                                                       DEFENDANT APPLE INC.’S
                                              v.                                           OPPOSITION TO PLAINTIFF’S MOTION
                                  17                                                       FOR ADMINSTRATIVE RELIEF TO
                                       APPLE INC.,                                         SUPPLEMENT RECORD
                                  18
                                                             Defendant.                    THE HONORABLE WILLIAM H. ALSUP
                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                       DEFENDANT APPLE INC’S OPPOSITION TO PLAINTIFF’S MOTION FOR ADMINISTRATIVE RELIEF TO SUPPLEMENT RECORD
                                                                            CASE NO. 3:16-CV-03582-WHA
                                         Case 3:16-cv-03582-WHA Document 228 Filed 07/09/19 Page 2 of 5




                                   1           Pursuant to L.R. 7-11, Apple Inc. (“Apple”) opposes Straight Path IP Group, Inc.’s

                                   2   (“Straight Path”) Motion for Administrative Relief to Supplement Record (Dkt. 227, “Motion”) to

                                   3   include the Michel Declaration (Dkt. 226). For the following reasons, Straight Path’s Motion

                                   4   should be denied.

                                   5           First, Straight Path’s Motion is untimely and Straight Path does not show good cause for

                                   6   the delay. Apple filed its motion seeking attorney fees almost three months ago, on April 18,

                                   7   2019. Dkt. 214. According to L.R. 7-3(a), Straight Path had until May 2, 2019 to respond. Apple

                                   8   agreed to extend Straight Path’s deadline to May 16, 2019. Dkt. 217. Straight Path has not

                                   9   provided a reason why 28 days was not long enough to procure and include the Michel

                                  10   Declaration in its May 16, 2019 opposition, particularly given that Judge Michel apparently was

                                  11   retained by Straight Path in “late 2018.” Dkt. 226 at ¶ 1. The only reason Straight Path proffers is

                                  12   that Judge Michel’s opinion “was not available to Straight Path during the briefs” because it “was
Northern District of California
 United States District Court




                                  13   executed on June 30, 2019.” Dkt. 227 at 1. The fact that the declaration was executed in late June

                                  14   explains nothing regarding Judge Michel’s availability for post-appellate briefing, particularly

                                  15   given that he had familiarized himself with the issues in helping prepare Mr. Fenster for Straight

                                  16   Path’s arguments to the Federal Circuit, which took place more than three months before Straight

                                  17   Path’s opposition was due. Id. Straight Path offers nothing to explain its own lack of diligence,

                                  18   and delay due to a lack of diligence is not an acceptable reason to supplement the record. See,

                                  19   e.g., Oracle Am., Inc. v. Hewlett Packard Enter. Co., No. 16-CV-01393-JST, 2019 WL 468809 at

                                  20   *4 (N.D. Cal. Feb. 6, 2019) (denying motion to supplement expert reports because movant was not

                                  21   “sufficiently diligent”).

                                  22           Second, the Michel Declaration is an improper expert opinion. Federal Rule of Evidence

                                  23   702 states:

                                  24           A witness who is qualified as an expert by knowledge, skill, experience, training, or
                                  25           education may testify in the form of an opinion or otherwise if:

                                  26           (a) the expert’s scientific, technical, or other specialized knowledge will help the
                                               trier of fact to understand the evidence or to determine a fact in issue;
                                  27           (b) the testimony is based on sufficient facts or data;
                                  28
                                       DEFENDANT APPLE INC’S OPPOSITION TO PLAINTIFF’S MOTION FOR ADMINISTRATIVE RELIEF TO SUPPLEMENT RECORD
                                       CASE NO. 16-CV-03582-WHA
                                                                                          1
                                         Case 3:16-cv-03582-WHA Document 228 Filed 07/09/19 Page 3 of 5



                                              (c) the testimony is the product of reliable principles and methods; and
                                   1          (d) the expert has reliably applied the principles and methods to the facts of the
                                   2          case.

                                   3   The content of the Michel Declaration – only a page (five numbered paragraphs) in length – meets

                                   4   none of these requirements. It does not set out any of the facts or data Judge Michel considered

                                   5   beyond non-specific conversations with Mr. Fenster and review of the parties’ briefs; does not

                                   6   explain what principles and methods he used; and does not state how he applied any legal or other

                                   7   principles to the facts of the case. The declaration does not provide any guidance on what facts

                                   8   Judge Michel relied upon in reaching his conclusion that Straight Path’s arguments were not

                                   9   sanctionable. In fact, he does not even identify the governing law at issue in Apple’s motion (28

                                  10   U.S.C. § 285 and the Patent Local Rules, among others), let alone provide any basis for

                                  11   concluding that Straight Path’s litigation conduct was not sanctionable under those legal

                                  12   principles. In the context of this slim declaration comprised of high-level conclusions divorced
Northern District of California




                                       from the factual record, Mr. Ledahl’s offer to let Apple supplement its own briefing rings hollow.
 United States District Court




                                  13

                                  14   Dkt. 221-1. How can Apple respond to a declaration that does not cite a single fact, document or

                                  15   legal principle on which the declarant relied? This is not “evidence or testimony” that “assist[s]

                                  16   the trier of fact to understand the evidence or to determine a fact in issue,” as required by Rule

                                  17   702. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591 (1993).

                                  18          At best, the Michel Declaration is an expert attorney declaration or opinion of counsel that

                                  19   rehashes, in the most conclusory fashion, Plaintiff’s legal arguments. Other than unidentified

                                  20   material from the case file, the only data source for Judge Michel’s opinion appears to be Straight

                                  21   Path’s counsel, Mr. Fenster. Dkt. 227 at 1. But an expert “may not present testimony that merely

                                  22   ‘parrots’ the opinion of others, without providing an independent evaluation of the

                                  23   evidence.” Morales v. Kraft Foods Grp. Inc., LA CV14-04387 JAK, 2017 WL 2598556, at *10

                                  24   (C.D. Cal. June 9, 2017). The appropriate place for legal arguments was in Plaintiff’s opposition

                                  25   brief, not in an untimely and defective expert declaration. Becton Dickinson and Co. v. C.R. Bard,

                                  26   Inc., 922 F.2d 792, 797 (Fed. Cir. 1990) (affidavit of expert that provided only legal opinions and

                                  27   not fact evidence insufficient to raise fact issue to preclude summary judgment); see also Burkhart

                                  28
                                       DEFENDANT APPLE INC’S OPPOSITION TO PLAINTIFF’S MOTION FOR ADMINISTRATIVE RELIEF TO SUPPLEMENT RECORD
                                       CASE NO. 16-CV-03582-WHA
                                                                                         2
                                         Case 3:16-cv-03582-WHA Document 228 Filed 07/09/19 Page 4 of 5




                                   1   v. Washington Metro. Area Transit Auth., 112 F.3d 1207, 1213 (D.C. Cir. 1997) (“Each courtroom

                                   2   comes equipped with a ‘legal expert,’ called a judge….”). The consideration of this belated and

                                   3   improper legal opinion testimony would prejudice Apple. It should be excluded.

                                   4          For the above reasons, Straight Path’s Motion should be denied.

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       DEFENDANT APPLE INC’S OPPOSITION TO PLAINTIFF’S MOTION FOR ADMINISTRATIVE RELIEF TO SUPPLEMENT RECORD
                                       CASE NO. 16-CV-03582-WHA
                                                                                        3
                                         Case 3:16-cv-03582-WHA Document 228 Filed 07/09/19 Page 5 of 5




                                   1   Respectfully submitted on July 9, 2019.

                                   2                                                 HOGAN LOVELLS US LLP
                                   3                                                 /s/ Clayton C. James
                                   4                                                 Clayton C. James (Cal. Bar No. 287800)
                                                                                     clay.james@hoganlovells.com
                                   5                                                 Helen Y. Trac (Cal. Bar No. 285824)
                                                                                     helen.trac@hoganlovells.com
                                   6                                                 Three Embarcadero Center, Suite 1500
                                                                                     San Francisco, California 94111
                                   7                                                 Telephone: (415) 374-2300
                                                                                     Facsimile: (415) 374-2499
                                   8
                                   9                                                 Aaron S. Oakley (pro hac vice)
                                                                                     aaron.oakley@hoganlovells.com
                                  10                                                 1601 Wewatta Street, Suite 900
                                                                                     Denver, Colorado 80202
                                  11                                                 Telephone (303) 899-7300
                                                                                     Facsimile: (303) 899 7333
                                  12
Northern District of California




                                                                                     Attorneys for Apple Inc.
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       DEFENDANT APPLE INC’S OPPOSITION TO PLAINTIFF’S MOTION FOR ADMINISTRATIVE RELIEF TO SUPPLEMENT RECORD
                                       CASE NO. 16-CV-03582-WHA
                                                                                        4
